Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into by and between the parties hereto:
It is hereby stipulated by the undersigned, subject to the approval of the Court that the involved merchandise, invoiced as ACNA Naphthol E (AS-D) is a coal tar derivative dutiable under Paragraph 27, Tariff Act of 1930, as amended.
That at the time of exportation thereof from Italy a product such or similar thereto was manufactured and sold in the United States at $1.75 per pound, less 1 %, net packed in accordance with the provisions of Section 402 (g), Tariff Act of 1930.
That this case may be submitted for decision on the foregoing stipulation.
On the agreed facts, I find the American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $1.75 per pound, less 1 per centum, net packed. Judgment will be entered accordingly.